DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.

Notice to Applicant
In response to the communication received on 09/21/2021, the following is a Non-Final Office Action for Application No. 16431365.  

Status of Claims
Claims 1-20 are pending.

Response to Amendments
Applicant’s amendments have been fully considered. Applicant’s amendments to the claims overcome Claim Objection and hence the Claim Objection has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandstetter et al. (US 20080154458 A1) hereinafter referred to as Brandstetter in view of Baiada et al. (US 20030139875 A1) hereinafter referred to as Baiada in further view of Brozat (US 20090171557 A1) hereinafter referred to as Brozat.   

Brandstetter teaches:
Claim 1. An automated method of moving aircraft parts between facilities, the automated method comprising: 
determining, at a dispatch reliability apparatus, a particular dispatch reliability rate associated with at least one aircraft part of a group of aircraft parts, determining the particular dispatch reliability rate comprising (¶0019 Weibull analysis 108 generates Weibull curves 1080 for the vehicle and for individual parts and replacement parts. So essentially, the Weibull analysis produces a survival function for each part selected in the search query from step 104. The fleet is mapped 1082 onto the Weibull curves to provide individual fleet optimization rate for each vehicle and for individual parts in each vehicle as well. ¶¶0029-0030 From plotting the aircraft 134, 136, 138, 140, 142, 144, 146, 148, part demand (112 in FIG. 1A) across the fleet may be predicted.…So, the example of FIG. 3 also includes a fleet-wide part exposure list 162 listing the number of each LRU that has a high probability of failure within the same time period, i.e., 100 fight hours in this example. The first entry 164 of this example indicates that fleet-wide, 3 electric generators have a likelihood of failure of greater than 90%. Similarly, the second entry 166 indicates that fleet-wide, 8 heat exchangers have a likelihood of failure of greater than 90%.):
determining a total demand quantity for the at least one aircraft part for a total number of incoming flights that have previously arrived at a first facility within a time span (¶0025  it is apparent that three fleet aircraft, represented at points 144, 146, 148, have a high risk of LRU failure within the next 100 flight hours. Thus, mapping the fleet aircraft indicates part demand by how many fleet aircraft are likely to suffer LRU failures (3 in this example) in the time interval and which are those aircraft. Further, the supply chain may be optimized for that expected part demand, i.e., having on hand a sufficient quantity of spares to meet local demand without over-stocking to compensate for uncertainties of best guess estimates.); and
determining a weighted average demand quantity for the at least one aircraft part, the weighted average demand quantity based on the total demand quantity and a number of the incoming flights that demanded the at least one aircraft part, wherein the particular dispatch reliability rate is based on the weighted average demand quantity (Figs. 2-3 and ¶0027 FIG. 3 shows an example of a partial risk table 150, e.g., in a risk report 110 in FIGS. 1A-B. The risk table 150 may be generated from the fleet health indicator realized by plotting fleet aircraft on LRU Weibull curves, e.g., from FIG. 2C. In this example, BUNO 165897 at 148 has parts with the lowest fleet wide survival rate and so, is most likely to experience a heat exchanger failure within the next 100 flight hours with a 97% probability of failure. Also, the electric generator is likely to fail for this same aircraft within the next 100 flight hours with a 91% probability of failure. In this example both the WUC and part number are included for each potentially failing part. Other parts 152, 154 are also listed with the potentially failing parts. Similarly, BUNO 165900 at 146 with the next lowest part survival rate and has entries 156, 158, 160 for each part. Further, entries 146, 148 may be color coded to emphasize the probability of failure.); 
comparing the particular dispatch reliability rate to a dispatch reliability rate threshold to generate comparison data (¶0028 Maintenance and operations can optimize scheduling based on the risk report 110, which may recommend maintenance actions, e.g., replace all components with a predicted survivability above a threshold level (or a high probability of failure within a given period of operation).); 
determining to adjust a stock level of the at least one aircraft part at the first facility based on the comparison data (¶0020 A risk report 110 is generated from the Weibull curves. Depending upon the desired level of detail, the risk report 110 reflects the health of each individual vehicle and of parts in each individual vehicle as well. Substantially in parallel, the Weibull analysis results are analyzed for inventory control 112 to quantify expected part failures over a given time window, as well as the location of the aircraft expected to experience those failures. So, in ; and 
generating a command to instruct a transport system to move a quantity of the at least one aircraft part between the first facility and a second facility to adjust the stock level of the at least one aircraft part at the first facility (¶0029 a inventory risk analysis 114 may be conducted to evaluate the costs and benefits associated with ordering spares or moving excess spares from one location to another where a shortfall exists.. ¶0031 the present invention enables dynamic resource utilization and allocation, so that inventory is maintained and optimized based on actual fleet performance of each part. Because the parts are identified with specific aircraft, distribution of parts failures over their life-cycle and geographic location is predictable. Thus, the supply chain may be optimized, ordering spares in sufficient quantity and locating those spares where they are likely to be needed. Further, allocating resources according to predictions based on actual fleet performance, minimizes part cost and the risk of aircraft failures, to improve the likelihood of success for each mission.).
Although not explicitly taught by Brandstetter, Baiada teaches in the analogous art of allocating aircraft arrival/departure slot times:
determining, at a dispatch reliability apparatus, a particular dispatch reliability rate (¶0121 In an embodiment of the present invention, if an airport arrival/departure rate is expected to deteriorate to the point such that the rate of arrival/departures is lowered, the present invention calculates arrival/departure slot times (near the arrival airport, i.e., the actual constraint) for arriving aircraft based on a large set of parameters, including the predicted arrival/departure rate. Once this reduced arrival/departure capacity is posted on the present invention, airlines can request and be assigned their slot time reservations. ¶0158 In 1505, capacity is continuously calculated based on conditions and/or acceptance rate information for the congested airspace. For example, a corner post controller may be able to handle one aircraft per minute during normal conditions. At other times, say during heavy weather, the acceptance rate may be less or even zero. In 1506, the Capacity is continuously compared to the demand to determine if a constraint exists and as a first measure of the value of the goal function..).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the allocating aircraft arrival/departure slot times of Baiada with the system for predicting fleet reliability and maintaining a fleet of vehicles of Brandstetter for the following reasons: 

(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Brandstetter ¶0020 teaches that Weibull analysis results are analyzed for inventory control to quantify expected part failures over a given time window, and Baiada ¶0121 and ¶0158 teaches a particular dispatch reliability rate; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Brandstetter at least the above cited paragraphs, and Baiada at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the allocating aircraft arrival/departure slot times of Baiada with the system for predicting fleet reliability and maintaining a fleet of vehicles of Brandstetter.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
Although not explicitly taught by Brandstetter in view of Baiada, Brozat teaches in the analogous art of optimized use of the airside capacities of an airport:
total demand quantity … for a total number of incoming flights that have previously arrived at a first facility within a time span (¶¶0043-0044 The calculation of the current landing capacity C.sub.A results by using the current and/or the predicted demand ratio R (traffic demand ratio, i.e. ratio between landings and take-offs) according to the following formula.  C.sub.A=R*C.sub.B/(R+1)  The calculation of the current take-off capacity C.sub.D results by using the current and/or the predicted demand ratio R according to the following formula. C.sub.D=C.sub.B/(R+1) ¶0050 The market basically produces a traffic demand which is documented by the flight plan and is characterized by capacity- and punctuality-relevant parameters such as amount (flights per hour), traffic mix (proportion of heavy aircraft) and ratio (proportion between arrivals and departures) ¶0052 The STA (scheduled time of arrival) and STD (scheduled time of departure) flight plan data determine the expected traffic demand long ahead. The DMON Demand 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the optimized use of the airside capacities of an airport of Brozat with the system for predicting fleet reliability and maintaining a fleet of vehicles of Brandstetter in view of Baiada for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Brandstetter ¶0003 teaches that it is desirable to transform between various description notations; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Brandstetter ¶0020 teaches that Weibull analysis results are analyzed for inventory control to quantify expected part failures over a given time window, Baiada ¶0121 and ¶0158 teaches a particular dispatch reliability rate, and Brozat Abstract teaches a current operating capacity of the airport and a current traffic demand are calculated; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Brandstetter in view of Baiada at least the above cited paragraphs, and Brozat at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the optimized use of the airside capacities of an airport of Brozat with the system for predicting fleet reliability and maintaining a fleet of vehicles of Brandstetter in view of Baiada.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Brandstetter teaches:
Claim 2. The automated method of claim 1, wherein moving the quantity of the at least one aircraft part comprises: moving the quantity of the at least one aircraft part from the first facility to the second facility in response to a determination that the comparison data indicates the dispatch reliability rate satisfies the particular dispatch reliability rate threshold (¶0028 Maintenance and operations can optimize scheduling based on the risk report 110, which may recommend maintenance actions, e.g., replace all components with a predicted survivability above a threshold level (or a high probability of failure within a given period of operation).).

Brandstetter teaches:
Claim 3. The automated method of claim 1, wherein moving the quantity of the at least one aircraft part comprises: moving the quantity of the at least one aircraft part from the second facility to the first facility in response to a determination that the comparison data indicates the particular dispatch reliability rate fails to satisfy the dispatch reliability rate threshold (¶0012 Because the parts are identified with specific platform, distribution of parts failures over their life-cycle and geographic location is predictable. Thus, the supply chain may be optimized, ordering spares in sufficient quantity and locating those spares where they are likely to be needed. Further, allocating resources according to predictions based on actual fleet performance, minimizes part cost and the risk of platform failures, to improve the likelihood of success for each mission.).

Brandstetter teaches:
Claim 4. The automated method of claim 1, further comprising determining a fill rate associated with the at least one aircraft part at the first facility, wherein the particular dispatch reliability rate is based on the fill rate (¶0020 A risk report 110 is generated from the Weibull curves. Depending upon the desired level of detail, the risk report 110 reflects the health of each individual vehicle and of parts in each individual vehicle as well. Substantially in parallel, the Weibull analysis results are analyzed for inventory control 112 to quantify expected part failures over a given time window, as well as the location of the aircraft expected to experience those failures. So, in step 1120 the part inventory is checked both for need and location based on the mapping results from step 108. If the current inventory of replacement parts falls short of what may be needed in the selected time window or in a selected location, then in step 1122 inventory levels are adjusted for optimum, e.g., spares are ordered or relocated.).


Claim 5. The automated method of claim 4, wherein determining the particular dispatch reliability rate further comprises estimating a fraction of incoming flights projected to demand the at least one aircraft part based on the total demand quantity, the weighted average demand quantity, and the total number of incoming flights; and determining the particular dispatch reliability rate based on the fraction and the fill rate (¶0025 it is apparent that three fleet aircraft, represented at points 144, 146, 148, have a high risk of LRU failure within the next 100 flight hours. Thus, mapping the fleet aircraft indicates part demand by how many fleet aircraft are likely to suffer LRU failures (3 in this example) in the time interval and which are those aircraft. Further, the supply chain may be optimized for that expected part demand, i.e., having on hand a sufficient quantity of spares to meet local demand without over-stocking to compensate for uncertainties of best guess estimates. ¶0029 Once the survival curve has been identified for a part, the aircraft 134, 136, 138, 140, 142, 144, 146, 148 are mapped onto the curve. From plotting the aircraft 134, 136, 138, 140, 142, 144, 146, 148, part demand (112 in FIG. 1A) across the fleet may be predicted. Since the location of each aircraft is known, the demand may be characterized by geographic location. By predicting part demand, a inventory risk analysis 114 may be conducted to evaluate the costs and benefits associated with ordering spares or moving excess spares from one location to another where a shortfall exists. Further, as a byproduct of the Weibull analysis, the aircraft may be ranked based on total risk of failure, e.g., 110.).

Brandstetter teaches:
Claim 6. The automated method of claim 5, further comprising: determining a change in fill rate associated with the at least one aircraft part based on the fill rate and a second fill rate associated with the at least one aircraft part, the second fill rate based on a different demand than the fill rate; identifying, based on the change in the fill rate, a particular aircraft part of the group of aircraft parts that has a greatest impact to a dispatch reliability rate associated with the group of aircraft parts; and moving the particular aircraft part between the first facility and the second facility to increase the likelihood that the dispatch reliability rate associated with the group of aircraft parts is in compliance with a target dispatch reliability rate (¶0025 As shown in the example of FIG. 2C, fleet health can be measured by plotting individual aircraft along the Weibull curve 130, 132 survival function at points 134, 136, 138, 140, 142, 144, 146, 148. These points 134, 136, 138, 140, 142, 144, 146, 148 indicate the likelihood of the LRU (the heat exchanger) failing in each corresponding aircraft in the next 100 flight hours. From this example, it is apparent .

Brandstetter teaches:
Claim 7. The automated method of claim 6, further comprising: determining a change in the particular dispatch reliability rate associated with the at least one aircraft part based on the dispatch reliability rate associated with the group of aircraft parts, the change in fill rate, and the fill rate; and identifying, based on the change in the dispatch reliability rate associated with the group of aircraft parts, the particular aircraft part that has the greatest impact to the dispatch reliability rate associated with the group of aircraft parts (¶0027 …BUNO 165897 at 148 has parts with the lowest fleet wide survival rate and so, is most likely to experience a heat exchanger failure within the next 100 flight hours with a 97% probability of failure...).

Brandstetter teaches:
Claim 8. The automated method of claim 7, further comprising: determining the dispatch reliability rate associated with the group of aircraft parts based at least on the particular dispatch reliability rate associated with the at least one aircraft part and a second dispatch reliability rate associated with a second aircraft part (¶0027 …Also, the electric generator is likely to fail for this same aircraft within the next 100 flight hours with a 91% probability of failure…).

Brandstetter teaches:
Claim 9. The automated method of claim 8, further comprising: determining the impact to the dispatch reliability rate associated with the group of aircraft parts based on the change in the particular dispatch reliability rate; and identifying, based on the impact to the dispatch reliability rate associated with the group of aircraft parts, the particular aircraft part that has the greatest impact to the dispatch reliability rate (¶0027 BUNO 165897 at 148 has parts with the lowest fleet wide survival rate … Similarly, BUNO 165900 at 146 with the next lowest part survival .

Brandstetter teaches:
Claim 10. The automated method of claim 1, further comprising identifying a particular aircraft part, from the group of aircraft parts, to move based on a highest part shortage rate (¶0030 So, the example of FIG. 3 also includes a fleet-wide part exposure list 162 listing the number of each LRU that has a high probability of failure within the same time period, i.e., 100 fight hours in this example. The first entry 164 of this example indicates that fleet-wide, 3 electric generators have a likelihood of failure of greater than 90%. Similarly, the second entry 166 indicates that fleet-wide, 8 heat exchangers have a likelihood of failure of greater than 90%. These levels are compared with current spares inventory levels for those LRUs (e.g., in steps 112, 1120) and used to optimize supply chain activities (step 1122) as necessary. Also, by cross referencing to the location of each potentially compromised aircraft, the supply chain may be optimized based on the distribution of the parts over their life-cycle and the geographic location of predicted failures. This fleet-wide part exposure list 162 may be included in the inventory risk analysis 114).

Brandstetter teaches:
Claim 11. The automated method of claim 1, wherein the weighted average demand quantity is a ratio of the total demand quantity and the number of the incoming flights that demanded the at least one aircraft part (¶0030 So, the example of FIG. 3 also includes a fleet-wide part exposure list 162 listing the number of each LRU that has a high probability of failure within the same time period, i.e., 100 fight hours in this example. The first entry 164 of this example indicates that fleet-wide, 3 electric generators have a likelihood of failure of greater than 90%. Similarly, the second entry 166 indicates that fleet-wide, 8 heat exchangers have a likelihood of failure of greater than 90%. These levels are compared with current spares inventory levels for those LRUs (e.g., in steps 112, 1120) and used to optimize supply chain activities (step 1122) as necessary. Also, by cross referencing to the location of each potentially compromised aircraft, the supply chain may be optimized based on the distribution of the parts over their life-cycle and the geographic location of predicted failures. This fleet-wide part exposure list 162 may be included in the inventory risk analysis 114).

ratio of the total demand quantity and the number of the incoming flights that demanded the at least one aircraft part (¶0030 So, the example of FIG. 3 also includes a fleet-wide part exposure (¶¶0043-0044 The calculation of the current landing capacity C.sub.A results by using the current and/or the predicted demand ratio R (traffic demand ratio, i.e. ratio between landings and take-offs) according to the following formula.  C.sub.A=R*C.sub.B/(R+1)  The calculation of the current take-off capacity C.sub.D results by using the current and/or the predicted demand ratio R according to the following formula. C.sub.D=C.sub.B/(R+1) ¶0050 The market basically produces a traffic demand which is documented by the flight plan and is characterized by capacity- and punctuality-relevant parameters such as amount (flights per hour), traffic mix (proportion of heavy aircraft) and ratio (proportion between arrivals and departures) ¶0052 The STA (scheduled time of arrival) and STD (scheduled time of departure) flight plan data determine the expected traffic demand long ahead. The DMON Demand Monitor receives the flight plan data online from the airport information system via the interface 10 or an interface 26 and calculates the traffic demand per floating hour on this basis. ¶0059 and ¶0118 It is only the detailed knowledge gained by means of CAPMAN of the arrival and departure capacities variable over the time axis for each runway that allows the optimum utilization of the airport capacities available on the airside.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the optimized use of the airside capacities of an airport of Brozat with the system for predicting fleet reliability and maintaining a fleet of vehicles of Brandstetter in view of Baiada for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Brandstetter ¶0003 teaches that it is desirable to transform between various description notations; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Brandstetter ¶0020 teaches that Weibull analysis results are analyzed for inventory control to quantify expected part failures over a given time window, Baiada ¶0121 and ¶0158 teaches a particular dispatch reliability rate, and Brozat Abstract teaches a current operating capacity of the airport and a current traffic demand are calculated; and 

Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the optimized use of the airside capacities of an airport of Brozat with the system for predicting fleet reliability and maintaining a fleet of vehicles of Brandstetter in view of Baiada.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Brandstetter teaches:
Claim 12. The automated method of claim 11, wherein the total demand quantity is greater than the number of the incoming flights that demanded the at least one aircraft part, and wherein the ratio corresponds to the total demand quantity over the number of the incoming flights that demanded the at least one aircraft part (¶0018 It should be noted that, although described herein with reference to aircraft, this is for example only and not intended as a limitation. … Further, a preferred FPOT 100 may have application to optimizing performance and improving overall reliability of any pseudo-fleet of vehicles (e.g., the same make and model of amphibious craft currently in service), provided maintenance history data is been collected in a suitable database 102 and maintained for fleet vehicles over the life of each vehicle…).
Although not explicitly taught by Brandstetter in view of Baiada, Brozat teaches in the analogous art of optimized use of the airside capacities of an airport:
wherein the ratio corresponds to the total demand quantity over the number of the incoming flights (¶0030 So, the example of FIG. 3 also includes a fleet-wide part exposure (¶¶0043-0044 The calculation of the current landing capacity C.sub.A results by using the current and/or the predicted demand ratio R (traffic demand ratio, i.e. ratio between landings and take-offs) according to the following formula.  C.sub.A=R*C.sub.B/(R+1)  The calculation of the current take-off capacity C.sub.D results by using the current and/or the predicted demand ratio R according to the following formula. C.sub.D=C.sub.B/(R+1) ¶0049 The DMON (Demand Monitor) software module calculates an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the optimized use of the airside capacities of an airport of Brozat with the system for predicting fleet reliability and maintaining a fleet of vehicles of Brandstetter in view of Baiada for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Brandstetter ¶0003 teaches that it is desirable to transform between various description notations; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Brandstetter ¶0020 teaches that Weibull analysis results are analyzed for inventory control to quantify expected part failures over a given time window, Baiada ¶0121 and ¶0158 teaches a particular dispatch reliability rate, and Brozat Abstract teaches a current operating capacity of the airport and a current traffic demand are calculated; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Brandstetter in view of Baiada at least the above cited paragraphs, and Brozat at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the optimized use of the airside capacities of an airport of Brozat with the system for predicting fleet reliability and maintaining a fleet of vehicles of Brandstetter in view of Baiada.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

As per claims 13-20, the computer-readable storage device tracks the method of claims 1-8, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-8 are applied to claims 13-20, respectively.  Brandstetter discloses that the embodiment may be found as a computer-readable storage device (Figs. 1A-B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURTIS GILLS/Primary Examiner, Art Unit 3623